Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (2020/0236759) in view of Sun (CN209540572U).
Regarding claim 1, Jurik discloses a modular imaging projector system, comprising: a base body assembly (600) that includes a housing and a plurality of connections points configured to attach to a plurality of modules (see Figure 7 and 3) of the modular imaging projector system; a light-emitting diode (LED) engine module (650) detachably attached to a posterior connection point of the base body assembly; an optical control module (note lenses and other optical systems in par. 30, 61) detachably attached to a control module connection point on the housing of the base body assembly; and a yoke assembly module (see Fig. 1) attached to a yoke connection point of the base body assembly; except
a cutout on a particular surface of the housing of the base body assembly, the optical control module comprising a plurality of physical control mechanisms that extend through the cutout on the particular surface of the housing.  
	Sun, from the similar field of endeavor, teaches an opening 212 on an housing 21 for holding a button assembly 24.   The button assembly 24 enables the user to conveniently control the illuminating lamp 10 without the need of external control interfaces.  
	Therefore, in order to increase the convenience of the luminaire control in Jurik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sun into Jurik so that the luminaires 12 could be controlled directly via the control buttons installed on the housing as in Sun.   
Regarding claim 3, Jurik discloses a lens tube module detachably attached to an anterior connection point of the base body assembly (note Fig. 7).
Regarding claim 4, Jurik discloses a lighting effect module detachably attached to an anterior connection point of the lens tube module (par. 24).
Regarding claim 5, Jurik discloses the LED imaging engine module and the posterior connection point of the base body housing are configured to permit replacement of the LED engine module without disassembly of the housing of the base body assembly (note LED module 650 in Fig. 6B).
Regarding claim 6, Jurik discloses the LED engine module comprises a display component comprising a user interface that shows at least one of: hours of LED usage, color temp, color rendering index (CRI), firmware version, and digital multiplex signal (DMX) address (par. 57-60).
Regarding claim 7, Jurik discloses the control module comprises a plurality of optical control submodules, and a lens holder submodule proximal to the LED engine module in relation to the plurality of optical control submodules (Fig. 6B, 11-13), a respective one of the plurality of optical control submodules comprising at least one of the physical controls (note the control button assembly in Sun). 
Regarding claim 8, Jurik discloses a base body assembly that includes a housing and a plurality of connections points configured to detachably attach to a plurality of modules of the lighting system (Fig. 6B); and a light-emitting diode (LED) engine module (650) detachably attached to a posterior connection point of the base body assembly, the LED engine module comprising a light emitting surface (LES); and a collimating lens within the base body assembly, wherein the collimating lens refocuses a light beam emitted by the LED engine module to reduce divergence, the collimating lens comprising at least one of a biconvex lens, planoconvex, or aspherical lens (see Fig. 10-13); except
and a control module detachably attached to a control module connection point comprising a cutout on a particular surface of the housing of the base body assembly, an optical control module comprising a plurality of physical control mechanisms.
Sun, from the similar field of endeavor, teaches an opening 212 on an housing 21 for holding a button assembly 24.   The button assembly 24 enables the user to conveniently control the illuminating lamp 10 without the need of external control interfaces.  
	Therefore, in order to increase the convenience of the luminaire control in Jurik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sun into Jurik so that the luminaires 12 could be controlled directly via the control buttons installed on the housing as in Sun.
Regarding claim 9, Jurik discloses the collimating lens is held in a particular submodule of the control module, wherein the particular submodule is most proximal to the LED engine module among the plurality of submodules (note Fig. 3 and 7).
Regarding claim 10, Jurik discloses a lighting effect module detachably attached to an anterior connection point of one of: the base body assembly, or a lens tube module (par. 24).
Regarding claim 11, Jurik discloses a lens tube module detachably attached to an anterior connection point of one of: the base body assembly, or a lighting effect module (note Fig. 7).
Regarding claim 12, Jurik discloses the LED engine module and the posterior connection point of the base body housing are configured to permit replacement of the LED engine module without disassembly of the housing of the base body assembly (note 650 in Fig. 6B).
Regarding claim 13, Jurik discloses the LED engine module generates a homogenized light beam focused to pass through a predetermined focal point without a pre-focal-point physical obstructive aperture (par. 45).
Regarding claim 14, Jurik discloses the base body assembly comprises an LED driver circuit for the LED engine module (note par. 65 refers to par. 44 for the electronic circuitry 406).
Regarding claim 15, see rejections to claims 8 and 13.
Regarding claim 16, see rejection to claim 13.
Regarding claim 17, see rejection to claim 9 or Fig. 3 and 7, or par. 75, which indicates zoom optical engine 800 is the same as the optical engines 300 and 400.
Regarding claim 18, the control modules comprise a plurality of optical control submodules, and lens holder (note claims 8 and 9, and par. 75).
Regarding claim 19, see rejection to claim 7 and par. 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (2020/0236759) in view of Sun (CN209540572U), further in view of Pujol (2011/0164416).
 	Regarding claim 2, Jurik does not disclose a gel module detachably attached to an anterior connection point of the base body assembly; and a lens tube module detachably attached to an anterior connection point of the lighting effect module.  Pujol, from the similar field of endeavor, teaches a gel module 50 (note par. 43) for generating different colors can be produced from the white light source 28.  Since different color lights are needed in Jurik when a white light source is employed (par. 37 and 66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pujol into Jurik so that the white light source could be converted into color lights.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (2020/0236759) in view of (CN209540572U), further in view of Brockmann et al. (WO 01/84043 A1).
Regarding claim 20, Jurik does not disclose the base body assembly comprises an integrated lens system comprising a linear track system and a lens that travels along the linear track system within a lens holder attached to a lens adjustment handle, the lens adjustment handle comprising a securing mechanism to secure the lens holder in a selected position along the linear track system.  Brockmann, from the similar field of endeavor, discloses an integrated lens system showing a linear track system (66, 67), a lens (22, 23), a lens holder (64, 65), a lens adjustment handle (71), and a secure mechanism (90, 91).  By using such arrangement, the focal point of the light produced by the lighting fixture can be varied either manually or by a remote control (note page 1, line 18, to page 2, line 14), which obviously increases the convenience to the user when operating the lighting fixture.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Brockmann into Jurik so that the focal point of the light could be changed manually or by a remote control in order to increase the operation convenience of the lighting fixture.  
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 60/30/22, with respect to the rejection(s) of claim(s) 1-20 under Jurik have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422